United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tama, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0479
Issued: September 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 9, 2018 appellant, through counsel, filed a timely appeal from a September 6,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision, dated February 21, 2017, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The record provided the Board includes evidence received after OWCP issued its September 6, 2017 decision.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 3, 2014 appellant, then a 52-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on February 28, 2014, she slipped and fell on snow-covered ice while
in the performance of duty. She claimed injuries to her left shoulder, collar bone, lower back, and
left leg. Appellant stopped work on February 28, 2014, and returned to work in a limited-duty
capacity on March 3, 2014. OWCP initially accepted her claim for left rotator cuff tear.4
On May 12, 2014 appellant underwent authorized left shoulder arthroscopy with rotator
cuff repair and subacromial decompression. She stopped work and received wage-loss
compensation for total disability. On June 20, 2014 appellant returned to limited duty. She
stopped work again on February 23, 2015 after undergoing left shoulder manipulation under
anesthesia and returned to part-time limited duty on March 2, 2015. On August 31, 2015 appellant
underwent a second authorized left shoulder arthroscopy with revision rotator cuff repair. She
stopped work and returned to part-time limited duty on September 16, 2015.
Appellant continued to receive medical treatment and work with restrictions.
In a January 19, 2016 report, Dr. Kyle D. Switzer, an orthopedic surgeon, reviewed
appellant’s history and noted that appellant was approximately four and a half months postsurgery.
Upon physical examination of appellant’s left shoulder, he observed external rotation to only 15
degrees and 4/5 strength to forward flexion and external rotation. Dr. Switzer diagnosed right
wrist arthralgia, right carpal tunnel syndrome, complete rupture of the rotator cuff, and acquired
tenosynovitis. In a work status note, he reported that appellant continue to work part-time limited
duty with restrictions of overhead lifting up to 5 pounds and lifting up to 25 pounds to the waist.
On February 4, 2016 appellant underwent several diagnostic examinations. A cervical
spine x-ray examination showed multilevel degenerative disc disease, moderate at C6-7, and
severe facet arthropathy on the right at C5-6. A cervical spine magnetic resonance imaging (MRI)
scan revealed cervical radiculopathy and degenerative changes with disc narrowing, greatest at
C6-7.
In a February 5, 2016 work excuse note, Dr. Ross Huffman, a Board-certified family
practitioner, requested that appellant be excused from work on February 6, 2016.
Dr. Jerry Wille, a Board-certified family practitioner examined appellant and noted on
February 4 and 8, 2016 that she complained of severe neck pain that had gotten so bad over the
4

The present claim was assigned OWCP File No. xxxxxx462. On February 26, 2013 appellant was injured in
separate work-related slip and fall, which OWCP accepted for cervical strain and temporary aggravation of
lumbosacral degenerative disc disease, assigned OWCP File No. xxxxxx683. She also has an accepted occupational
disease claim (Form CA-2) for right carpal tunnel syndrome and right trigger thumb, which arose on or about June 25,
2015, under OWCP File No. xxxxxx848. The above-noted claims have been administratively combined with OWCP
File No. xxxxxx683 designated the master file.

2

weekend after therapy that she went to the emergency room. Dr. Wille provided examination
findings and diagnosed cervical radiculopathy.
On February 25, 2016 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period February 6 to 19, 2016. In the attached Form CA-7a (time analysis form), appellant
claimed eight hours of leave without pay (LWOP) on February 6, 2016 and indicated: “Called in.
Too much pain from physical therapy [the] night before.”
By letter dated March 1, 2016, OWCP requested that appellant submit additional medical
evidence in order to establish her disability claim. Appellant was afforded 30 days to submit the
requested information.
OWCP received several reports from 2015 regarding appellant’s medical treatment for her
left shoulder and neck following the February 28, 2014 employment injury.
By decision dated April 19, 2016, OWCP denied appellant’s claim for wage-loss
compensation for February 6, 2016.5 It found that the medical evidence of record was insufficient
to establish that she was totally disabled from work on that date due to her February 28, 2014
employment injury.
On April 29, 2016 appellant, through counsel, requested a telephone hearing.
On September 14, 2016 OWCP expanded appellant’s claim to include aggravation of
cervical disc degeneration at C5-6, C6-7, and C7-T1.6
A telephone hearing was held on December 13, 2016. Appellant testified that she worked
half-day on February 5, 2016 and went to the emergency room late at night because of worsening
neck pain. She noted that she was discharged from the hospital on February 6, 2016 and went
straight home.
Post-hearing, OWCP received a February 5, 2016 emergency room record. It indicated
that appellant was admitted in the emergency room at 10:55 p.m. and treated by Dr. Huffman.
Dr. Huffman examined appellant’s neck and observed spontaneous range of motion and tenderness
to the left paracervical musculature with palpation and muscle spasms. He diagnosed cervical
muscle strain. Appellant was discharged on February 6, 2016 at 12:41 a.m.
By decision dated February 21, 2017, an OWCP hearing representative affirmed the
April 19, 2016 denial decision. He found that the medical evidence of record was insufficient to
establish that appellant was unable to work on February 6, 2016 due to her accepted conditions.
On March 8, 2017 appellant requested reconsideration. In a handwritten February 27, 2017
statement, she explained that before being released that same morning of February 6, 2016 from
the emergency room she was instructed to go home, rest, and not drive with medication. Appellant
5

OWCP paid wage-loss compensation for the period February 8 through 19, 2016.

6
OWCP expanded appellant’s claim based on the June 21, 2016 second opinion report of Dr. Richard W. Naylor,
a Board-certified orthopedic surgeon, who determined that appellant sustained an exacerbation of a neck condition on
February 28, 2014.

3

indicated that she was including complete medical documentation from that night of February 5,
2016 until her early morning release on February 6, 2016. She noted that she had been prescribed
Fentanyl and Flexeril in the emergency room, and that the treatment notes indicated that she had
been “Educated … on sedative.” Appellant interpreted this to mean that she should not drive while
medicated.
Appellant resubmitted Dr. Huffman’s February 5, 2016 emergency room records. She also
continued to provide medical reports for her current treatment of her neck and shoulder symptoms.
By decision dated September 6, 2017, OWCP denied reconsideration of the merits of
appellant’s claim. It specifically found that the February 5, 2016 emergency room records were
previously received on December 19, 2016 and considered by OWCP in its February 21, 2017
decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.8
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.9 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.10 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11
ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for further
consideration of the merits, under 5 U.S.C. § 8128(a).

7

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

8

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
9

20 C.F.R. § 10.607(a).

10

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

Appellant has not shown that OWCP erroneously applied or interpreted a specific point of
law; advanced a relevant legal argument not previously considered by OWCP; or submitted
relevant and pertinent new evidence not previously considered by OWCP.
In its February 21, 2017 merit decision, OWCP affirmed the April 19, 2016 decision,
which denied appellant’s disability claim due to insufficient medical evidence to establish that she
was unable to work on February 6, 2016 due to her February 28, 2014 employment injury.
Appellant subsequently requested reconsideration on March 8, 2017 and submitted medical
evidence.
In support of her reconsideration request, appellant resubmitted Dr. Huffman’s February 5,
2016 emergency room records.12 As OWCP’s hearing representative correctly noted in her
February 21, 2017 decision, those records do not support that appellant could not return to work
for her regular hours on February 6, 2016. The Board has held that the submission of evidence
which repeats or duplicates evidence already in the case record does not constitute a basis for
reopening a case.13
Appellant also submitted a handwritten statement explaining that on February 5, 2016 she
went to the emergency room due to worsening neck pain and was not discharged from the hospital
until the morning of February 6, 2016. She related that she was instructed to go home and rest.
Appellant also claimed that she was clearly instructed “not to drive with medications.” She noted
that she had been prescribed Fentanyl and Flexeril in the emergency room, and that the treatment
notes indicated that she had been “Educated … on sedative.” Appellant interpreted this to mean
that she should not drive while medicated. However, her statement does not advance a new legal
argument, nor allege that OWCP erroneously applied or interpreted a specific point of law.
Accordingly, the Board finds that appellant did not provide OWCP with any evidence which has
met the requirements of 20 C.F.R. § 10.606(b)(3) sufficient to require further merit review of her
claim.
On appeal counsel alleges that OWCP failed to adjudicate the claim in accordance with the
standard of causation and failed to give due deference to the attending physician’s findings. As
explained above, however, the Board does not have jurisdiction to review the merits of the denial
of appellant’s wage-loss compensation claim. The only decision properly before the Board on this
appeal is the September 6, 2017 nonmerit decision, which denied appellant’s request for further
merit review.
The Board finds, therefore, that appellant has not met any of the regulatory requirements
and OWCP properly declined her request for reconsideration of the merits of her claim under

12

The February 5, 2016 emergency room records were initially associated with OWCP File No. xxxxxx683.
However, appellant submitted another copy on May 15, 2017, which was properly associated with OWCP File No.
xxxxxx462.
13

E.M., Docket No. 09-0039 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

5

5 U.S.C. § 8128(a).14 Thus, OWCP did not abuse its discretion in refusing to reopen her claim for
a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 6, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14
A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

6

